On Motion for Rehearing.
The motion for rehearing by plaintiff in error is by us overruled.
And it appearing to the court that the plaintiff in error, the Southern Underwriters, has complied with the order of this court, dated February 9, 1940, in which it was required to file an additional supersedeas bond, and that such bond has been approved by the clerk of this court,
It is therefore ordered that the former judgment of this court, dated December 22, *Page 66 
1939, affirming the judgment of the trial court, be and the same is hereby amended so as to award the defendants in error, Pauline Jones, Gary Jones and Bert King, recovery of the amounts adjudged below of and from the plaintiff in error and its surety on its new and additional supersedeas bond, towit, Lloyds Casualty Insurer, together with judgment against said last named surety for all costs.